     Case 1:20-cv-03127-SAB    ECF No. 83     filed 09/23/20   PageID.2636 Page 1 of 17



 1     JEFFREY BOSSERT CLARK
       Acting Assistant Attorney General
 2     ERIC R. WOMACK
       Assistant Director, Federal Programs Branch
 3     JOSEPH E. BORSON (Va. Bar No. 85519)
       KUNTAL CHOLERA
 4     ALEXIS ECHOLS
       DENA M. ROTH
 5     Trial Attorney, Federal Programs Branch
       1100 L Street, NW
 6     Washington, D.C. 20005
       (202) 514-1944
 7     joseph.borson@usdoj.gov
       Attorneys for Defendants
 8
                              UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF WASHINGTON
10
11                                          AT YAKIMA
12     STATE OF WASHINGTON, STATE OF                    NO. 1:20-cv-03127-SAB
13     COLORADO, STATE OF CONNECTICUT,
       STATE OF ILLINOIS, STATE OF
14     MARYLAND, STATE OF MICHGAN,                      DEFENDANTS’ MOTION TO
15     STATE OF MINNESOTA, STATE OF                     CLARIFY THE PRELIMINARY
       NEVADA, STATE OF NEW MEXICO,                     INJUNCTION
16     STATE OF OREGON, STATE OF RHODE
17     ISLAND, STATE OF VERMONT,                        NOTING DATE: October 2, 2020
       COMMONWEALTH OF VIRGINIA, and                    Without Oral Argument
18     STATE OF WISCONSIN,
19
                                Plaintiffs,
20
          v.
21
22     DONALD J. TRUMP, in his official capacity
       as President of the United States of America;
23     UNITED STATES OF AMERICA; LOUIS
24     DEJOY, in his official capacity as Postmaster
       General; UNITED STATES POSTAL
25     SERVICE,
26                               Defendants.
27
28

               DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
     Case 1:20-cv-03127-SAB     ECF No. 83     filed 09/23/20   PageID.2637 Page 2 of 17



 1                                        INTRODUCTION
 2           On September 17, 2020, this Court entered a Preliminary Injunction enjoining
 3      the Postal Service from taking certain actions, including, inter alia, (1) “continued
 4      implementation or enforcement of policy changes announced in July 2020 that have
 5      slowed mail delivery,” and (2) “deviating from the USPS’s long-standing policy of
 6      treating election mail in accordance with First Class Mail delivery standards,
 7      regardless of the paid class.” Prelim. Inj. Order (“PI Order”), at 12, ECF No. 81. On
 8      Monday, September 21, 2020, the Postal Service put in place detailed operational
 9      guidance regarding how to comply with this Court’s injunction. See Clarifying
10      Operational Instructions (Sept. 21, 2020) (“Instructions”) [attached hereto as Ex. A.].
11           In issuing these Instructions, Defendants have endeavored to ensure that the
12      Court’s orders are faithfully translated into specific and precise operational
13      instructions. Defendants have issued the Instructions in the interests of immediately
14      implementing the Court’s injunction because it takes its legal obligations seriously.
15           However, a broad reading of the Court’s injunction would impose serious harm
16      on the Postal Service and its ability to deliver the mail, resulting in delays that would
17      be contrary to the goals that Plaintiffs expressly seek to obtain through this litigation.
18      Accordingly, Defendants seek clarification from this Court on a limited number of
19      issues covered by the order. These include: (1) the circumstances in which the Postal
20      Service is required to delay transportation of certain pieces of mail if such a delay
21      would result in an overall degradation of the Postal Service’s timely mail delivery
22      operations , (2) whether Election Mail sent as Marketing Mail must, for the first time,
23      be sent via plane, which would constitute a major change that would seriously disrupt
24      the processing of the mail and may not, in fact, be possible, and (3) the circumstances
25      under which the Postal Service is required to bring mail processing equipment back
26      into service. Absent clarification on these issues, in order to ensure that the Postal
27      Service is in compliance with the injunction and can effectively carry out its mission,
28      Defendants would need to consider seeking a stay of those obligations pending appeal
                                              -1-
               DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
     Case 1:20-cv-03127-SAB     ECF No. 83        filed 09/23/20   PageID.2638 Page 3 of 17



 1      to the Ninth Circuit. Defendants therefore seek this limited clarification in order to
 2      ensure that it is in full compliance with the order of this Court, as well as to prevent
 3      any unintended consequences that could result from a broader reading of this Court’s
 4      order.
 5            Counsel for the Defendants have conferred with Counsel for the Plaintiffs, who
 6      represent that they take no position on this motion at this time.
 7                             POSTAL SERVICE INSTRUCTIONS
 8            The Court entered its preliminary injunction at the end of the day on September
 9      17, 2020, ECF No. 81. By the next day, the Postal Service had notified senior
10      managers about the issuance of the injunction, as required by the Court’s order. The
11      Postal Service then worked over the weekend to develop guidance that would, among
12      other things, implement the order of this Court and clarify its policies on other related
13      issues. On September 21, 2020, the Postal Service issued Instructions detailing how
14      its employees were to comply with the injunction. The requirements of the injunction
15      and the associated relevant portions of the Postal Service’s Instructions are detailed
16      as follows:
17       Preliminary Injunction, ECF No. 81             USPS Instructions, Ex. A.
18       *Subject of the motion for clarification
19       Late and Extra Trips*
20       USPS is enjoined from “[c]ontinued             (1) “The Postmaster General has not
21       implementation or enforcement of               banned the use of late or extra trips,
22       policy changes announced in July 2020 when operationally required, extra or
23       that have slowed mail delivery,                late trips are permitted,”
24       including:                                     (2) mail “should not” be left behind;
25       (i) instructing mail carriers to leave         and
26       mail behind for processing or delivery         (3) “[T]ransportation, in the form of
27       at a later date;                               late or extra trips that are reasonably
28
                                                     -2-
                 DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
     Case 1:20-cv-03127-SAB         ECF No. 83      filed 09/23/20   PageID.2639 Page 4 of 17



 1
            (ii) requiring mail carriers or delivery      necessary to compete timely mail
 2
            trucks to leave at set times regardless       delivery, is not to be unreasonably
 3
            of whether the mail is actually ready;        restricted or prohibited. Managers are
 4
            (iii) prohibiting or unreasonably             authorized to use their best business
 5
            restricting return trips to distribution      judgment to meet [USPS] service
 6
            centers, if necessary, to complete            commitments.” Instructions ¶ 5.
 7
            timely mail delivery; and
 8
            (iv) taking any actions to implement or The Instructions “supersede any
 9
            enforce the operational changes               previous guidance provided on these
10
            outlined in the USPS’s ‘Mandatory             specific topics that could be seen as
11
            Stand-Up Talk: All Employees” dated           conflicting with these Instructions,
12
            July 10, 2020.’” PI Order ¶ 2(a).”1           whether from Headquarters or the
13
                                                          field,” Instructions at 1, i.e., the Stand-
14
                                                          Up Talk. Furthermore, Instructions
15
                                                          clarified that late and extra trips were
16
                                                          not prohibited. Instructions ¶ 5.
17
            Mail Processing*
18
            USPS is directed that “[i]f any post          As of September 18, 2020,
19
            office, distribution center, or other         Headquarters have approved all
20
            postal facility will be unable to process     requests to reconnect machines
21
            election mail for the November 2020           directed to the Headquarters Director
22
            election in accordance with First Class       of Processing Operations and has
23
24      1
            A copy of this Stand-Up Talk – which does, and did, not represent official USPS
25
        policy, see Supp. Cintron Decl. ¶ 4, ECF No. 77-1 – is available at:
26
        https://federalnewsnetwork.com/wp-content/uploads/2020/07/071020-stand-up-
27
        talk.pdf [hereinafter “SUT”].
28
                                                       -3-
                  DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
     Case 1:20-cv-03127-SAB    ECF No. 83      filed 09/23/20   PageID.2640 Page 5 of 17



 1
        delivery standards because of the             provided Regional Vice Presidents
 2
        Postal Service’s recent removal and           with authority to reconnect machines
 3
        decommissioning of equipment, such            where doing so is necessary, i.e., if it is
 4
        equipment will be replaced,                   determined that it is necessary to add
 5
        reassembled, or reconnected to ensure         processing capacity to fulfill [USPS]
 6
        that the Postal Service can comply with service commitments with regard to
 7
        its prior policy of delivering election       Election Mail, available processing
 8
        mail in accordance with First Class           equipment will be returned to service.
 9
        delivery standards, and that if any post
10
        office or distribution center has             Any requests to reconnect a sorting
11
        requested, or in the future requests, to      machine reduced since July 2020,
12
        reconnect or replace any                      because it is believed that the machine
13
        decommissioned or removed sorting             is necessary to ensure the timely
14
        machine(s), any such request must be          processing and delivery of Election
15
        presented to this Court within three          Mail should be made by the relevant
16
        days of this Order or within three days       installation head to the relevant
17
        of the date of the request, whichever is      Regional Vice President, and such
18
        later, unless the Postal Service has          request will be processed within three
19
        already approved the request. If the          days. Instructions ¶ 6.
20
        Postal Service has denied the request or
21
        has not responded, the Court will
22
        determine whether granting the request
23
        is likely necessary to ensure that
24
        election mail is processed according to
25
        First Class delivery standards or
26
        otherwise to protect the constitutional
27
        right to vote, and if the Court so finds,
28
                                                    -4-
              DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
     Case 1:20-cv-03127-SAB     ECF No. 83   filed 09/23/20   PageID.2641 Page 6 of 17



 1
        it shall order that the request be
 2
        approved by the USPS Defendants. PI
 3
        Order ¶ 3.
 4
        Election Mail*
 5
        USPS is enjoined from “[d]eviating          The Postal Service will “prioritize
 6
        from the USPS’s long-standing policy        Election Mail that is entered as
 7
        of treating election mail in accordance     Marketing Mail regardless of the paid
 8
        with First Class Mail delivery              class.” This includes:
 9
        standards, regardless of the paid class.”       • Using standardized log sheets to
10
        PI Order ¶ 2(b).                                  track Election Mail through
11
                                                          processing.
12
                                                        • Conducing daily “all clears” to
13
                                                          ensure that all Election Mail is
14
                                                          accounted for in the system and
15
                                                          mail scheduled or “committed” to
16
                                                          go out is processed accordingly.
17
                                                        • Advancing Election Mail entered
18
                                                          as Marketing Mail ahead of all
19
                                                          other Marketing Mail and
20
                                                          processed expeditiously to the
21
                                                          extent feasible so that it is
22
                                                          generally delivered in line with
23
                                                          the First-Class Mail Delivery
24
                                                          standards.
25
                                                        • Expanding processing windows
26
                                                          on letter and flat sorting
27
                                                          equipment to ensure that all
28
                                                  -5-
              DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
     Case 1:20-cv-03127-SAB     ECF No. 83    filed 09/23/20   PageID.2642 Page 7 of 17



 1
                                                          Election Mail received prior to
 2
                                                          the First-Class Mail Critical Entry
 3
                                                          Time is processed the same day.
 4
                                                       • Prioritizing Election Mail when
 5
                                                          loading trucks. Instructions ¶ 7.
 6
        The Postmaster General’s Commitments
 7
        USPS is enjoined from taking any            Mail Sorting Machines and Collection
 8
        actions in violation of the commitments Boxes
 9
        made in the “Postmaster General Louis       Mail processing equipment and blue
10
        DeJoy Statement,” dated August 18,          collection boxes will not be removed
11
        2020, such as removal or                    until after the November 2020 elections
12
        decommissioning of any mail sorting         (except where collection boxes are
13
        machines, reducing hours at post            damaged or temporarily removed for
14
        offices, or closing mail processing         public safety). See Instruction ¶¶ 4, 6.
15
        facilities. PI Order. ¶ 2(c).               Retail Hours
16
                                                    Retail hours will not be adjusted prior
17
                                                    to the November 2020 elections, absent
18
                                                    temporary changes due to unforeseen
19
                                                    circumstances beyond the Postal
20
                                                    Service’s control, such as natural
21
                                                    disasters. Instructions ¶ 3.
22
                                                    Mail Processing Facilities
23
                                                    No mail processing facilities will be
24
                                                    closed or consolidated until after the
25
                                                    November 2020 elections. Instruction ¶
26
                                                    6. The Postal Service has suspended
27
                                                    all removal of letter and flat sorting
28
                                                 -6-
              DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
     Case 1:20-cv-03127-SAB   ECF No. 83    filed 09/23/20   PageID.2643 Page 8 of 17



 1
                                                   machines until after the November
 2
                                                   2020 elections. (Id.)
 3
                                                   Overtime
 4
                                                   Postal Service Headquarters has not
 5
                                                   imposed, and will not impose, any
 6
                                                   nationwide changes of any kind that
 7
                                                   would ban or newly restrict overtime
 8
                                                   prior to Election Day. Overtime use
 9
                                                   has not been banned, nor have any caps
10
                                                   been placed on overtime hours. Front-
11
                                                   line supervisors and managers will
12
                                                   continue to schedule employees’ work
13
                                                   hours and oversee employee overtime,
14
                                                   including planning for any needed
15
                                                   prescheduled overtime, directing
16
                                                   unscheduled overtime, and approving
17
                                                   employee requests for overtime work
18
                                                   based on the workload. (Instruction ¶
19
                                                   1).
20
        Nationwide Changes in Service
21
        Implementing or enforcing any              “Under the applicable law, the Postal
22
        “change in the nature of postal services Service cannot make changes to the
23
        which will generally affect service on a nature of Postal Services without first
24
        nationwide or substantially nationwide     seeking an advisory opinion from the
25
        basis,” absent a duly issued advisory      Postal Regulatory Commission.
26
        opinion of the Postal Regulatory           Consistent with the order of the federal
27
                                                   district court referenced above, the
28
                                                 -7-
              DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
     Case 1:20-cv-03127-SAB      ECF No. 83     filed 09/23/20   PageID.2644 Page 9 of 17



 1
         Commission, 39 U.S.C. § 3661(b). PI          Postal Service will not make any
 2
         Order ¶ 2(d).                                changes to our retail, delivery or
 3
                                                      processing operations, that will
 4
                                                      generally affect service on a
 5
                                                      nationwide, or substantially
 6
                                                      nationwide, basis, prior to the
 7
                                                      upcoming national election.”
 8
                                                      Instructions ¶ 8.
 9
               In issuing the Instructions, the Postal Service recognized that certain aspects
10
        may require clarification. See Instructions ¶ 8 (discussing Election Mail). The Postal
11
        Service intends to provide additional guidance as necessary to carry out the
12
        Instructions to ensure that it is in full compliance with this Court’s order.
13
                                      STANDARD OF REVIEW
14
               A preliminary injunction order must “state its terms specifically,” and
15
        “describe in detail . . . the act or acts restrained or required.” Fed. R. Civ. P. 65(d)(1).
16
        To ensure compliance with Rule 65(d)(1), a district court may clarify the scope of an
17
        injunction. Paramount Pictures Corp. v. Carol Publ’g Group, Inc., 25 F. Supp. 2d
18
        372, 374 (S.D.N.Y. 1998) (citing Regal Knitwear Co. v. NLRB, 324 U.S. 9, 15
19
        (1945)). By clarifying the scope of a previously issued preliminary injunction, a court
20
        “add[s] certainty to an implicated party’s effort to comply with the order and
21
        provide[s] fair warning as to what future conduct may be found contemptuous.” See
22
        N.A. Sales Co., Inc. v. Chapman Indus. Corp., 736 F.2d 854, 858 (2d Cir. 1984); see
23
        also Robinson v. Delicious Vinyl Records Inc., No. CV134111CASPLAX, 2013 WL
24
        12119735, at *1 (C.D. Cal. Sept. 24, 2013).
25
                                               ANALYSIS
26
             The Postal Service has strived to ensure compliance with the Court’s order in
27
        the above instructions. Nonetheless, Defendants have identified a limited set of
28
                                                   -8-
               DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
 Case 1:20-cv-03127-SAB      ECF No. 83    filed 09/23/20    PageID.2645 Page 10 of 17



 1   circumstances where, if construed as required by the Court’s order, compliance would
 2   either be impossible, or may result in material delays in the mail. Therefore,
 3   Defendants make the following requests for clarification to ensure that their
 4   interpretation is consistent with the Court’s intent.
 5        First, the Court enjoined the “continued implementation or enforcement of
 6   policy changes announced in July 2020 that have slowed mail delivery.” PI Order ¶
 7   2(a). Specifically, the Court enjoined the Postal Service from instructing mail carriers
 8   to leave mail behind, requiring postal employees to leave at set times regardless of
 9   whether the mail is actually ready; prohibiting or unreasonably restricting return trips
10   to distribution centers; or enforcing operational changes established in the July 10,
11   2020 Stand-Up Talk. Id. ¶ 2(a).
12         The Postal Service understands this provision of the Order to enjoin
13   prohibitions on late or extra trips, either by individual mail carriers, or by trucks,
14   particularly if that would require mail to be left behind. In light of this requirement,
15   USPS has clarified that “transportation, in the form of late or extra trips that are
16   reasonably necessary to complete timely mail delivery, is not to be unreasonably
17   restricted or prohibited. Managers are authorized to use their best business judgment
18   to meet [the Postal Service’s] service commitments.” Instructions ¶ 5. The Postal
19   Service further instructed that mail “should not” be left behind. Id.
20        The Postal Service believes that this instruction is in accordance with this
21   Court’s intention in the order to prohibit any ban on late or extra trips that may
22   negatively impact mail service. However, if the Court’s order is interpreted to
23   prohibit any trips where mail is left behind, then there may be a situation where
24   waiting for a small amount of mail will cause the delay of a greater volume of mail,
25   resulting in an overall delay in the delivery of mail. See, e.g., PI Order ¶ 2(a)(i)
26   (prohibiting “instructing mail carriers to leave mail behind for processing or delivery
27   at a later date”); id. ¶ 2(a)(ii) (prohibiting “requiring mail carriers or delivery trucks
28   to leave at set times regardless of whether the mail is actually ready”).            This
                                          -9-
            DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
 Case 1:20-cv-03127-SAB     ECF No. 83     filed 09/23/20   PageID.2646 Page 11 of 17



 1   operational scenario is not hypothetical.         As discussed in the attached Second
 2   Supplemental Cintron Declaration:
 3        During the course of the seven-day-a-week nationwide transportation
 4        operations, circumstances arise where some late trips and extra trips are
          not appropriate, and thus some mail may be left behind, but this is
 5        necessary to avoid the delay of a greater volume of mail. Every day,
 6        local managers in both delivery and processing operations must
          evaluate whether, under the existing circumstances, a truck should
 7        leave on time or be delayed and whether extra trips should be utilized.
 8   2d Supp. Cintron Dec. ¶ 12. Under certain circumstances – such as where trucks are
 9   held at a processing and distribution in order to wait for additional mail, such delay
10   will cause them to “arrive to an air transportation center too late to meet the scheduled
11   departure time of the flight,” id. ¶ 14, and thus would delay all of the mail on that
12   truck. While extra trips can often remedy at least some of this delay, there are
13   circumstances “when extra trips are not feasible,” such as where contractors have no
14   trucks available. Id. ¶ 17. Managers therefore require a certain amount of discretion
15   to make operational decisions about when to permit late and extra trips in order to
16   maximize timely mail transportation and delivery operations. See id. ¶ 16; see also
17   Instructions ¶ 5.
18        Defendants respectfully request that this Court clarify that its Order does not
19   require this result in this circumstance, i.e., it does not require the Postal Service to
20   delay a trip in order to prevent a small amount of mail to be delayed if doing so would
21   cause a larger amount of mail to be delayed from a subsequent missed connection.
22   More specifically, Defendants request that this Court modify paragraph 2(a) of its
23   Order to clarify that “the Postal Service is not required to delay a trip when the impact
24   of the delay will be an overall degradation in service, e.g., in order to prevent a small
25   amount of mail from being delayed if doing so would cause a larger amount of mail
26   to be delayed.”
27
28
                                              - 10 -
            DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
 Case 1:20-cv-03127-SAB      ECF No. 83    filed 09/23/20   PageID.2647 Page 12 of 17



 1          Second, the Postal Service requests two clarifications regarding its treatment of
 2   Election Mail. As an initial note, the Postal Service throughout this litigation has
 3   understood the term “Election Mail”—which is not defined in the Order—as “any
 4   item mailed to or from authorized election officials that enables citizens to participate
 5   in the voting process,” including ballots, voter registration forms, ballot applications,
 6   polling place notifications, and similar materials. Instructions ¶ 7. This definition is
 7   consistent with other Postal Service uses of the term, including by the Postal Service’s
 8   Office of the Inspector General.2 It is also consistent with the recent injunction issued
 9   by the Southern District of New York. See Jones v. USPS, No. 20-cv-6516-VM, ECF
10   No. 49, at 17 n.8 (S.D.N.Y. Sept. 21, 2020). This definition would exclude Political
11   Mail that is sent by candidates to support their election—mail that is unrelated to the
12   injuries alleged by Plaintiffs and the claims asserted in their Complaint.
13           With respect to “Election Mail,” as opposed to “Political Mail,” the Postal
14   Service has indicated that it will “prioritize Election Mail that is entered as Marketing
15   Mail regardless of the paid class,” as long as the Election Mail is identified as such to
16   the Postal Service (such as by the use of the official Election Mail logo or other Postal
17   Service visibility tools). Instructions ¶ 7. In other words, it will prioritize Election
18   Mail entered as Marketing Mail as long as there is an indication that the mail is
19   Election Mail.
20          Notwithstanding this Court’s direction that the Postal Service be enjoined from
21   “deviating from [its] long-standing policy,” PI Order ¶ 2(b), there is a construction of
22   the Order that would require the Service, for the first time, to change its policies to
23   transport Election Mail entered as Marketing Mail by air.             Defendants seek
24
     2
25       U.S. Postal Service Office of the Inspector General, Audit Report: Processing
26   Readiness of Election and Political Mail During the 2020 General Elections, Rpt. No.
27   20-225-R20 (Aug. 31, 2020, https://www.uspsoig.gov/sites/default/files/document-
28   library-files/2020/20-225-R20.pdf
                                              - 11 -
             DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
 Case 1:20-cv-03127-SAB     ECF No. 83     filed 09/23/20   PageID.2648 Page 13 of 17



 1   clarification that the Court does not require this result, which is not possible for
 2   technical reasons without seriously disrupting the Postal Service’s operations.
 3         As discussed above and in the attached Instructions, the Postal Service has
 4   numerous steps in place to process Election Mail “expeditiously so that it is generally
 5   delivered in line with the First-Class Mail delivery standards.” Id. The Postal Service
 6   clarifies, however, that “[i]n limited circumstances, specifically when mail is to be
 7   transported across the county, it is not operationally possible for Election Mail entered
 8   as Marketing Mail to be delivered as quickly as First-Class Mail . . . due to certain
 9   inherent differences between the products and the inability of mail processing
10   machines to distinguish between Election Mail entered as Marketing Mail and other
11   Marketing Mail.” Supp. Glass Dec. ¶ 5. As “has been historically true and has not
12   changed,” “a portion of First-Class Mail travels by air transportation,” while
13   “Marketing Mail is transported strictly on a surface network,” id., and therefore
14   “Election Mail sent via Marketing Mail is not transported by air.” Id. ¶ 6. “This is
15   no different than in past elections and does not reflect any change in the Postal
16   Service’s policies or practices this year.” Id.
17        There are technical reasons that prevent the Postal Service from being able to
18   modify this policy, at least at the scale required by the Court’s order. Based on their
19   programing, “[w]hen Postal Service scanning machines sort mail, mail labeled as
20   Marketing Mail is sorted for ground transportation.” Id. ¶ 7. Because the scanning
21   machines “cannot distinguish between different kinds of Marketing Mail,” “there is
22   no way to instruct the machines to [specifically] sort Election Mail that is sent as
23   Marketing Mail for air transportation.” Id.
24        The Postal Service has considered several workarounds, but none are feasible,
25   at least in the short time between now and the Election. First, it could send all
26   Marketing Mail for air transportation, but this “is likely to have a negative impact on
27   the air transportation network,” id., which has already suffered a “substantial
28   reduction” due to COVID-19, id ¶ 9. Second, it could instruct employees to manually
                                           - 12 -
            DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
 Case 1:20-cv-03127-SAB      ECF No. 83    filed 09/23/20   PageID.2649 Page 14 of 17



 1   re-label all the trays of Marketing Mail that it identifies as containing Election Mail.
 2   Id. ¶ 8. Large-scale relabeling is not practicable for at least four reasons. First,
 3   manual re-labeling would consume significant employee time, diverting employees
 4   from other critical mail-sortation tasks (and thus delay that mail). Id.; see also id
 5   (“[t]here is no way to do a mass relabeling or reprinting without manually replacing
 6   each label with a manually printed label.”) Second, manual re-labeling would also
 7   require that the mail be held for the labor-intensive manual review, which delays all
 8   mail, including Election Mail. Because the Postal Service relies on machines to
 9   process mail, it is not staffed at levels to sort all Election Mail entered as Marketing
10   Mail by hand. Id. Third, large-scale relabeling could also tax or exceed the Postal
11   Service’s air capacity. “Due to COVID-19, there has been a substantial reduction in
12   commercial flights and flights by other air transportation contractors, which the Postal
13   Service uses to move mail, which limits the Postal Service’s capacity to move mail
14   by air.” Id. ¶ 9. Finally, manual re-labeling would override the initial tray-level, and
15   would remove the ability of election officials to track ballots. Id. ¶ 10. While the
16   Postal Service may be able to implement long-term solutions to distinguish Election
17   Mail sent as Marketing Mail from other Marketing Mail, it is not possible to
18   implement those solutions this close to an election, especially as states have begun
19   printing and mailing ballots. Id. ¶ 11.
20        The Postal Service therefore respectfully requests clarification that—consistent
21   with its long-standing practice—Election Mail sent as Marketing Mail need not be
22   sent by air if such practices are not operationally possible. Specifically, the Postal
23   Service requests that the Court amend paragraph 2(c) of its Order to clarify that “The
24   Postal Service is not required to ship Election Mail sent as Marketing Mail by air.”
25        To be clear, this practical barrier would only affect Election Mail entered as
26   Marketing Mail that is traveling long distances. “Because First-Class Mail sent within
27   shorter distances does not generally travel by air, the practical barrier identified above
28   should not prevent Election Mail sent within shorter distances from receiving a
                                         - 13 -
            DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
 Case 1:20-cv-03127-SAB      ECF No. 83     filed 09/23/20   PageID.2650 Page 15 of 17



 1   delivery speed equal to First-Class Mail even when it is entered as Marketing Mail.”
 2   Id. ¶ 12. Moreover, the Postal Service will employ special individualized measures
 3   to deliver individual ballots mailed close to elections, which may include manually
 4   separating them and moving them by air. And, as discussed above, the Postal Service
 5   has, and will continue to have numerous policies in place to prioritize Election Mail
 6   so that “it is generally delivered in line with the First-Class Mail delivery standards.”
 7   Instructions ¶ 7. Indeed, the Postal Service is “expanding processing windows on
 8   letter and flat sorting equipment to ensure that all Election Mail received prior to the
 9   First-Class Mail Critical Entry Time 3 is processed that same day.” Id. 4
10          Finally, the Postal Service will return “available processing equipment” to
11   service “if it is determined that it is necessary to add processing capacity to fulfil [its]
12   service commitments with regard to Election Mail.” Instructions ¶ 6. The Postal
13
14   3
         “By ensuring that Election Mail entered as Marketing Mail is processed with the
15   same Critical Entry Time as First-Class Mail, the Postal Service can ensure that
16   Election Mail entered as Marketing Mail at its final destinating facility [i.e., the center
17   that last processes the mail before it is sent to delivery units] is transported to delivery
18   units and delivered locally by letter carriers with the same speed as First-Class Mail.”
19   Supp. Glass Dec. ¶ 4.
20
     4
21       There are other distinctions between First-Class Mail and Marketing Mail that are
22   not related to delivery speed, including the fact that First-Class Mail is sealed from
23   inspection. See Supp. Glass Dec. ¶¶ 13-15. Defendants do not understand this
24   Court’s injunction, which discusses “First Class Mail Delivery Standards,” to reach
25   these features. That is consistent with Plaintiffs’ Counsel’s statement that “we’re not
26   asking for a literal upgrade to first-class mail status. We’re asking for treatment of
27   election mail in accordance with the first-class mail timelines, delivery timelines, and
28   the on-time percentage.” Mot. Hr’g for Prelim. Inj. (Sept. 17, 2020), 82: 9-12.
                                           - 14 -
              DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
 Case 1:20-cv-03127-SAB     ECF No. 83    filed 09/23/20   PageID.2651 Page 16 of 17



 1   Service seeks clarification that it is appropriate to define “available” to refer to
 2   machines that were disconnected, but not dismantled. Dismantled machines “are
 3   generally dissembled for their usable parts, with such parts being removed to maintain
 4   or enhance other machines.” Id. It is therefore not possible to return such machines
 5   to service. The Postal Service clarifies, however, that it has “more than sufficient
 6   capacity to process current and anticipated mail volumes with the existing machine
 7   fleet,” and therefore does not expect the availability of machines to be an issue. Id.
 8                                     CONCLUSION
 9        For the aforementioned reasons, Defendants request that this Court clarify the
10   September 17, 2020 Preliminary Injunction Order as discussed above.
11
12   Dated: September 23, 2020       Respectfully submitted,
13                                   JEFFREY BOSSERT CLARK
                                     Acting Assistant Attorney General
14
                                     ERIC R. WOMACK
15                                   Assistant Director, Federal Programs Branch
16                                   /s/ Joseph E. Borson
                                     JOSEPH E. BORSON (Va. Bar No. 85519)
17                                   KUNTAL CHOLERA
                                     ALEXIS ECHOLS
18                                   DENA M. ROTH
                                     Trial Attorneys
19                                   U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
20                                   1100 L. Street, NW
                                     Washington D.C. 20005
21                                   (202) 514-1944
                                     Joseph.Borson@usdoj.gov
22
23
24
25
26
27
28
                                             - 15 -
           DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
 Case 1:20-cv-03127-SAB     ECF No. 83    filed 09/23/20   PageID.2652 Page 17 of 17



 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that on this 23d day of September, I electronically filed the
 3   foregoing Motion for Clarification with the Clerk by using the CM/ECF system. I
 4   certify that all participants in the case are registered CM/ECF users and that service
 5   will be accomplished by the CM/ECF system.
 6
     Dated: September 23, 2020
 7
 8
                                         By: /s/ Joseph E. Borson
 9                                           Joseph E. Borson
10                                           Counsel for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             - 16 -
           DEFENDANTS’ MOTION TO CLARIFY THE PRELIMINARY INJUNCTION
